DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16, 18 and 19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Kiel (EP 3412883 A1), evidenced with Klein (DE 102014226093 A1). 
Regarding claims 12, 18 and 19, Kiel discloses a coolant circuit in a vehicle (Fig. 1), comprising: a pump (22); an engine (14); a radiator (28); a first flow control unit (50) disposed in a main duct (18) between the engine (14) and the radiator (28), wherein the first flow control unit (50) has a first valve (thermostatic valve) and an actuator (the wax within the valve actuates the valve based on the preset temperature) and wherein the first flow control unit (50), as a function of a temperature of a coolant, in a stepless manner [0014], thermostatically controls in an open loop or a closed loop a flow of the coolant (as evidenced with Klein, expansion material thermostat performs in a stepless manner); a bypass duct (56) which is fluidically disposed parallel to the radiator (28; Fig. 1), wherein the bypass duct (56) opens into the main duct after the radiator and branches off the main duct between the engine and the first flow control unit (Fig. 1); and a second flow control unit (46) disposed in the bypass duct (24), wherein the second flow control unit has a second valve (thermostatic valve) and is configured such that the second flow control unit opens or closes the bypass duct as a function of the temperature of the coolant .

Regarding claims 13-15, Kiel teaches use of thermostatic valves (46 and 50), wherein it’s known that those valves that are actuated by internally sensing and controlling the fluid temperatures.

Regarding claim 16, Kiel discloses the coolant circuit according to claim 12, wherein the first valve (50) of the first flow control unit (thermostatic valve) does not direct the coolant into the radiator at a low temperature of the coolant below 80°C and directs the coolant at a maximum flow rate into the radiator when an operating temperature of the coolant is reached (paragraph [0036]).

Regarding claim 22, Kiel discloses the coolant circuit according to claim 12, further comprising an oil/coolant heat exchanger (66, 68).

Claims 12 and 20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lee et al. (US 2017/0058753 A1), hereafter Lee. 
Regarding claim 12, Lee discloses Regarding claim 12 and 20, Lee discloses a coolant circuit in a vehicle (Fig. 1), comprising: a pump (140); an engine (105); a radiator (135); a first flow control unit (110) disposed in a main duct (branch coming out of the engine and connecting valve 110, radiator 135 and pump 140) between the engine and the radiator, wherein the first flow control unit (110) has a first valve (245) and an actuator (270) and wherein the first flow control unit (110), as a function of a temperature of a coolant, in a stepless manner [0044], thermostatically controls in an open loop or a closed loop a flow of the coolant; a bypass duct (duct comprising valve 125) which is fluidically disposed parallel to the radiator (Fig. 3), wherein the bypass duct opens into the main duct after the radiator and branches off the main duct between the engine and the first flow control unit (Fig. 3); and a second flow control unit (125) disposed in the bypass duct, wherein the second flow control unit has a second valve and is configured such that the second flow control unit opens or closes the bypass duct as a function of the temperature of the coolant (flow of coolant through the bypass depends on the temperature control through valve 110, and therefore indirectly affects the pressure through the bypass).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Kiel (EP 3412883 A1), in view of Suzuki et al. (US 2012/0132154 A1), hereafter Suzuki.
Regarding claim 17, Kiel is silent to a coolant circuit wherein the second valve of the second flow control unit opens the bypass duct at a low temperature of the coolant below 80°C and closes the bypass duct when an operating temperature of the coolant is reached. Suzuki teaches a coolant control wherein “the thermostat 60 closes the radiator path and opens the bypass path when the coolant temperature is lower than a predetermined value (for example, 75 degrees Celsius), and opens the radiator path and closes the bypass path when the coolant temperature”, [0035]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the flow of coolant through the main duct and through the bypass duct of Kiel as taught by Suzuki in order to achieve desired temperatures through the system.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Kiel (EP 3412883 A1), in view of Heldberg (US 2007/0079774 A1). 
Regarding claim 21, Kiel is silent to the first control valve being configured as a throttle thermostat. Koehne discloses a coolant circuit for an engine (Fig. 1) having thermostatic control valve (TH-1, TH-2) that throttles the coolant in an open position [0005]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the thermostatic valve of Heldberg in place of Kiel’s valves in order to regulate coolant flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hassdenteufel et al. (US 2006/0254538 A1) disclose a cooling system having a main thermostat (2) and a bypass thermostat (16), bypass comprising an oil radiator (13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747